Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 2, 7, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Walther ( US 20170260040) in view of Schelling ( US 20150014797). 

As to Claim 1, Walther teaches an acoustic transducer for generating electrical signals in response to acoustic signals ( MEMS device, abstract, [0051] where MEMS device is a MEMS microphone or MEMS loudspeaker or MEMS sound transducer 100, Figures 3a-3c) comprising: a back plate ( segmented counted electrode structure 108 , [0051] defining a plurality of apertures ( openings or holes 124 in the counter electrode structure 108 [0054]) ; and a diaphragm assembly (the first membrane element 102, the second membrane element 104, and the pillars 122 may form an integral structure of the same material, [0054) comprising: a first diaphragm ( first membrane element 102 or second membrane 104) oriented substantially parallel to the back plate( counter electrode 108, Figures 3A-3C)  and offset from the back plate( counter electrode 108) such that a cavity is formed therebetween; and a second diaphragm( second membrane element 104 or first membrane 102) oriented substantially parallel to the back plate( counter electrode 108) and offset from the back plate( counter electrode 108). Thus, the first and second membrane are spaced apart from the back plate 108 with a low pressure region 106 formed above and below the counter electrode 108, [0055]. Regarding the following: the second diaphragm positioned a distance from the back plate that is less than a distance between the first diaphragm and the back plate, Walther teaches on Figures 3A- 3C [0056] Walther teaches FIG. 3a shows the MEMS device 100 (MEMS microphone) at its rest position, e.g. when no sound wave arrives at the membrane elements 102, 104, which would cause the membrane elements 102, 104 to be deflected or displaced. FIGS. 3b and 3c show schematic cross-sectional views through the exemplary MEMS device 100, wherein the same may be exposed to an arriving sound pressure PSOUND. FIG. 3b shows the situation in which the membrane arrangement comprising the first and second membrane elements 102, 104 and the pillars 122 may be pushed down due to a relative overpressure caused by the sound at the upper side adjacent to the first membrane element 102 compared to the reference pressure within the backside cavity 128. In FIG. 3c, the pressure at the sound 
Further, regarding the following: the second diaphragm coupled to the first diaphragm, Walther on [0052] teaches at least one pillar 122 is mechanically coupled between the displaceable portion 102a of the first membrane element 102 and the displaceable portion 104a of the second membrane element 104. Further, regarding the second diaphragm defining a plurality of diaphragm apertures, Walther teaches on [0057]  teaches the membrane arrangement 102, 104, 122 may comprise a so-called ventilation hole (not shown in FIGS. 3a-c) for a static pressure equalization between the ambient atmosphere and the backside cavity 128. The optional ventilation hole may have a rectangular (or square) cross-section or a circular cross-section, e.g. in the middle of the membrane arrangement. Thus, such a ventilation hole may be configured to facilitate the static pressure equalization between the ambient pressure and the backside cavity 128 Moreover, as a further option, a plurality of ventilation holes may be arranged in the membrane arrangement. Walther does not explicitly teach “…the second diaphragm positioned a distance from the back plate that is less than a distance between the first diaphragm and the back plate. However, Schelling in related field (MEMS) device teaches a diaphragm that is curved in a pan shape so that it extends both vertically and extends both vertically and also in some regions laterally beyond the edge region of the through-opening, and the edge region of the through-opening forms a lower stop for the diaphragm movement. See at least abstract, Figure 1f, [0030]. It 

As to Claim 2, Walther in view of Schelling teaches the limitations of claim 1, and further comprising a transducer substrate ( substrate 126, Figures 3A-3C, [0054] ) including a first end and a second end, wherein the back plate ( counter electrode 108), the first diaphragm ( first membrane 102 or second membrane 104), and the second diaphragm ( 104 or 102 ) are disposed proximate to the first end ( end of substrate 126 closer to diaphragm 104), and wherein the back plate ( counter electrode 108) and the first diaphragm ( 104) are coupled to the transducer substrate at their periphery ( the first membrane, second membrane, counter electrode are mechanically connected via spacers 113 and 114 at the end portions and thus further coupled to substrate 126.[0054],[0055])
As to Claim 7, Walther in view of Schelling teaches the limitations of claim 2, and wherein the back plate (counter electrode 108) is disposed between the first diaphragm (102/104) and the second diaphragm (102/104, Figures 3A-3C of Walther).
As to Claim 10, Walther in view of Schelling teaches the limitations of claim 1, and further comprising: a post extending from the first diaphragm towards the second diaphragm, the post coupled to both the first diaphragm and the second diaphragm and configured to prevent movement of the second diaphragm relative to the first diaphragm in a direction substantially perpendicular to the second diaphragm, Walther on [0052] teaches at least one pillar 122 is mechanically coupled between the displaceable portion 102a of the first membrane element 102 and the displaceable portion 104a of the second membrane element 104.
As to Claim 15, Walther in view of Schelling teaches the limitations of claim 1, and wherein the acoustic transducer is a microelectromechanical systems (MEMS) transducer( See at least Walther abstract, [0051])
2.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Walther (US 20170260040) in view of Hsieh ( US20180115836). 


As to Claim 17, Walther teaches an acoustic transducer for generating electrical signals in response to acoustic signals (MEMS device, abstract, [0051] where MEMS device is a MEMS microphone or MEMS loudspeaker or MEMS sound transducer 100, Figures 3a-3c) comprising: a first back plate (segmented counted electrode structure 108, [0051] defining a plurality of apertures (openings or holes 124 in the counter electrode structure 108 [0054]). Walther does not explicitly teach; a second back plate oriented substantially parallel to the first back plate and offset from the first back plate such that a cavity is formed therebetween, the second back plate defining a second plurality of apertures. However, Hsieh in related field (MEMS devices) teaches the MEMS device with dual backplates may include a substrate 400, a dielectric supporting layer 402, a diaphragm 404, a first backplate 410, and a second backplate 470. The first backplate 410 is disposed on the dielectric supporting layer 402, having a plurality of first venting holes 412, connecting to the dielectric opening 414. See at least [0054], Figure 9. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify Walther to include a dual backplate structure such that the two back plates are parallel to each other and spaced apart to improve the performance of MEMS device by doubling the capacitance. See at least Hseih on 0039]. Walther in view of Hsieh further teaches: a first diaphragm (404, Figure 9 of Hsieh) oriented substantially parallel to the first back plate (410) and offset from the first back plate (410) and the cavity ( dielectric opening 414) between the first back plate( 410) and the second back plate (470); and regarding the following a second diaphragm oriented substantially parallel to the first back plate, Walther teaches a the first and second membrane (102, 104) are spaced apart from the back plate 108 with a  the second diaphragm disposed in the cavity between the first back plate and the second back plate, the second diaphragm coupled to the first diaphragm ( the combined structure of dual diaphragm Figures 3A-3C of Walther and Figure 9 of Hsieh), the second diaphragm defining a plurality of diaphragm apertures, Walther teaches on [0057]  teaches the membrane arrangement 102, 104, 122 may comprise a so-called ventilation hole (not shown in FIGS. 3a-c) for a static pressure equalization between the ambient atmosphere and the backside cavity 128. The optional ventilation hole may have a rectangular (or square) cross-section or a circular cross-section, e.g. in the middle of the membrane arrangement. Thus, such a ventilation hole may be configured to facilitate the static pressure equalization between the ambient pressure and the backside cavity 128 Moreover, as a further option, a plurality of ventilation holes may be arranged in the membrane arrangement.

Allowable Subject Matter
1.	Claims 3-6, 8-9, 11-14, 16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651